DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Warren Lytle Jr. on 05/20/2021.
The application has been amended as follows: 
The recitation in line 1 of claim 7 “The image processing device according to claim 2” is changed to “The image processing device according to claim 1” (emphasis added)
EXAMINER'S COMMENTS
Drawings
The modifications to the drawings were received on 05/14/2021.  These modifications are accepted by the Examiner. 
In view of the amendment filed on 05/14/2021, the Examiner withdraws Drawing objections of the previous Office action.


Specification
The modifications to the specification were received on 05/14/2021.  These modifications are accepted by the Examiner. 
In view of the amendment filed on 05/14/2021, the Examiner withdraws Specification objections of the previous Office action.
Response to Arguments
Regarding claim rejections under 35 USC 103:
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject, filed 05/14/2021, with respect to claims 1, 3-6 and 8-10 have been fully considered and are persuasive.  The rejections of claims 1, 3-6 and 8-10 have been withdrawn. 
Allowable Subject Matter
Claims 1 and 3-10 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/Primary Examiner, Art Unit 2636